BRACE, J.
The petitioners, in the custody of the respondent sheriff, under a commitment of the St, Louis City Circuit Court for contempt in disobeying the injunction contained in the decree of that court in the case of State ex rel. South Missouri Pine Lumber Company v. William Crommer et al., from which an appeal was taken to this court, sued out a writ of habeas corpus from this court to obtain their discharge from such custody, the grounds alleged for such discharge being that the injunction contained in said decree was null and void for want of jurisdiction in said circuit court to allow it. In the opinion handed down to-day in State ex rel. South Missouri Pine Lumber Co. v. Dearing, reported at page 53 of this volume, the jurisdiction of the St. Louis City Circuit Court to make the injunctive, order contained in the decree aforesaid is sustained, and the ruling in that case disposes of the issues in this, adversely to the petitioners; hence, nothing remains to be done herein except to remand the petitioners to the custody of the respondent sheriff, and it is accordingly so ordered.
All concur, except Burgess, J., absent.